FILED
                             NOT FOR PUBLICATION                            JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MAINOR AMILCAR MARROQUIN,                        No. 13-70417

               Petitioner,                       Agency No. A072-544-152

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Mainor Amilcar Marroquin, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen, Toufighi v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and review de novo due process

claims, Liu v. Holder, 640 F.3d 918, 930 (9th Cir. 2011). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Marroquin’s untimely

motion to reopen where the motion was filed over three years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Marroquin failed to present sufficient

evidence of changed circumstances in Guatemala to qualify for the regulatory

exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); see also Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010). We reject Marroquin’s contention that the BIA failed to consider evidence

because he has not overcome the presumption that the BIA reviewed the record.

See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006). We also reject his

contentions that the BIA did not consider his new claim and failed to give his

affidavit full weight.

      In light of our conclusions, Marroquin’s due process claims fail, see Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (petitioner must show error and prejudice

to establish a due process violation), and we need not reach Marroquin’s

contention that the BIA failed to address the Guatemalan government’s ability and

willingness to protect him. We lack jurisdiction to consider Marroquin’s

contention that the government failed to establish his deportability by clear and
convincing evidence. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.